Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed October 13, 2021
Claims 1-8 and 15 and new Claim 24 are currently pending and are under examination.
Benefit of priority is to October 27, 2017.

Withdrawal of Objections and Rejections:
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn. 
The rejection of Claims 1-8 and 15 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Patent No. 10,774,293 is withdrawn due to the filing of a terminal disclaimer.

Maintenance of Rejections:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5
Claim 
 Claim 5d recites T77Y and Claim 5e recites D56I and N178, lacking antecedent basis in Claim 1. This is the same issue in the same claim as previously rejected and therefore will not constitute a new grounds of rejection.
Again, while the Examiner has attempted to review the limitations of all of the claims carefully, Applicants may also wish to review the claim substitutions for antecedent basis in Claim 1.
Claim 15 recites that there may be an additional substitution at S39A.  It is not clear if this in lieu of the substitution at S39P or if the substitution S39P should not be made. 




	Applicants urge that because Claim 1 states that the DNase variant comprises two or more substitutions as specified therein, and therefore Claim 5 can provide 
	Again, there are so many substitutions listed for the DNase variants that Applicants are encouraged to review the claim substitutions for antecedent basis in Claims 5 and 15 (if suggested amendments are made).
	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 15 and new Claim 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. 10,781,408. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent is drawn to detergent compositions comprising the DNase variants. The DNase variants are identically presented in instant Claims 1, 2, 3, 5 and 15 when compared to patent Claims 1, 2, 3, 6, and 11, respectively.

Claims 1-8 and 15 and new Claim 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Patent No. 10,800,997. Although the claims at issue are not identical, they are not patentably distinct from each other because:
.


Claim s 1-8 and 15 and new Claim 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No.  16/238,648, published as US 20190211284, now allowed.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The ‘648 claims are drawn to detergent compositions comprising a DNase having 90% sequence identity to SEQ ID NO: 1 and mutations T1V or T1I. The ‘648 specification lists further mutations at pages 2-3, including T11, T1L, T1V, S13Y, T22P, S25P, S27L, S39P, S57F, S59V, S591, S59L, V76L, Q109R, S116D, S116E, T127V,  S144P, S167L, S167I, S167V, G175D and G175E. Therefore, the DNase variants are .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants have filed JRA TDs which have been disapproved:
The terminal disclaimer under 37 CFR 1.321(d) based on a joint research agreement (JRA TD) lists the following reference(s): 10/781,408 16/238,648 and 10/800,997.
The JRA TD is disapproved because the requirements to establish the JRA for the reference(s) have not been met. Please see the attached sheet(s) identifying the missing requirement(s).
* Please note that the reference(s) listed in the terminal disclaimer must be prior art as required by 37 CFR 1.321(d). If the reference(s) is not prior art, a petition under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) would be needed.
As a reminder, the following is required to establish a joint research agreement for each reference:
Applicant must file a statement in accordance with either 37 CFR 1.104(c)(4)(ii) or 37 CFR 1.104(c)(5)(ii), as applicable. The statement should either be on or begin on a separate sheet, must not be directed to other matters (37 CFR 1.4(c)), and must be signed in accordance with 37 CFR 1.33(b). See MPEP 706.02(1)(2) III) or MPEP 717.02(a)(II), as applicable.
* The specification must disclose or is amended to disclose the names of the parties to the joint research agreement. See 37 CFR 1.104(c)(4)(ii) or 37 CFR 1.104(c)(5)(ii), as applicable.
* A fee may be required depending on when the amendment naming the parties to the JRA was filed. The fee and the time periods are set forth in 37 CFR 1.71(g)(2).
* In addition, examples of acceptable terminal disclaimer language can be found in form paragraphs 14.27.07.fti, 14.27.07.1, and 14.27.08, as applicable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656